IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                       __________________

                          No. 00-20999
                        Summary Calendar
                       __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus


SIKAN ESSIEN,

                                    Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-290-ALL
                       - - - - - - - - - -
                        September 12, 2001

Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Sikan Essien appeals the sentence he received after pleading

guilty to four counts of aiding and abetting the possession of

counterfeit securities in violation of 18 U.S.C. §§ 513(a) & 2.

He challenges the district court’s imposition of a two level

role-in-the-offense increase under U.S.S.G. § 3B1.1(c) and, for

the first time on appeal, the restitution order.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The

     *
        Pursuant to 5th Cir. Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. Rule
47.5.4.
                           No. 00-20999
                               - 2 -

district court did not clearly err in enhancing Essien’s offense

level by the minimum amount provided for in U.S.S.G. § 3B1.1.

See United States v. Parker, 133 F.3d 322, 329-30 (5th Cir.

1998).   Essien fails to identify any plain error with respect to

the district court’s restitution order. See United States v.

Myers, 198 F.3d 160, 168 (5th Cir. 1999), cert. denied, 530 U.S.
1220 (2000).

     Accordingly, the judgment is AFFIRMED.